FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 12, 2022

                                     No. 04-22-00019-CR

                                      Sandra Jo SMALL,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER
        After this court’s granted Appellant’s first motion for an extension of time to file the
brief, Appellant’s brief was due on April 11, 2022. On the once-extended due date, Appellant
moved for an additional thirty days to file the brief.
       Appellant’s motion is granted. Appellant’s brief is due on May 11, 2022.




                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court